Exhibit 99.1 PRELIMINARY PROXY MATERIALS — SUBJECT TO COMPLETION YUMA Computershare Trust Company, N.A. 250 Royall Street COMPANY # [●] Canton, Massachusetts 02021 Vote by Internet, Telephone or Mail 24 Hours a Day, 7 Days a Week Your Telephone or Internet vote authorizes the named Proxies to vote your shares in the same manner as if you marked, signed and returned your proxy card. : INTERNET/MOBILE –[●] Use the Internet to vote your proxy 24 hours a day, 7 days a week, until 12:00 p.m. (CT) on [●]. ( TELEPHONE – [●] Use a touch-tone telephone to vote your proxy 24 hours a day, 7 days a week, until 12:00 p.m. (CT) on [●]. * MAIL – Mark, sign and date your proxy card and return it in the postage-paid envelope provided. If you vote your proxy by Internet or by Telephone, you do NOT need to mail back your Proxy Card. TO VOTE BY MAIL AS THE BOARD OF DIRECTORS RECOMMENDS ON ALL ITEMS BELOW, SIMPLY SIGN, DATE, AND RETURN THIS PROXY CARD. ò Please detach here ò THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE FOLLOWING PROPOSALS. For Against Abstain 1.
